Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/502,285 filed July 3, 2019. Claims 1, 7-36 are currently pending and have been considered below.

Election/Restrictions
Claims 7-9, 12-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 8, 2021.
Applicant's election with traverse of Group V, Fifth Embodiment in the reply filed on March 8, 2021 is acknowledged.  The traversal is on the ground(s) that the embodiment are not mutually exclusive.  This is not found persuasive because the formation of the field plate/second two dimensional in each embodiment has a structurally and materially different process that are nonobvious and mutually exclusive from each other and therefore require restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 & 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curatola (Pre-Grant Publication 2013/0153967).
Regarding claim 11, Curatola discloses a semiconductor device comprising:
forming buffer layer (Fig. 4a-4c, 120) on a substrate (100), the buffer layer comprising a first compound semiconductor material (Paragraph [0021]);
forming a field plate layer (220) on the buffer layer,
forming a first channel layer on the field plate layer by epitaxially growing a upper layer of buffer layer over the field plate later (Paragraph [0031]), the first channel layer comprising the first compound semiconductor material;
forming a two-dimensional electron gas by forming a second channel layer (130) on the first channel layer, the second channel layer comprising a second compound semiconductor material; and
forming a back-side field plate (140) by patterning the field plate layer.

Regarding claim 36, Curatola further discloses:
the field plate layer comprises an aluminum nitride material or an aluminum gallium nitride material (Paragraph [0030-0031], and forming the back-side field plate by patterning the field play layer comprises etching or deactivating a region of the field plate layer to form a field plate region, the first backside field plate being formed by a two-dimensional .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 29-30, 32-33, & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curatola (Pre-Grant Publication 2013/0153967) in view of Moens (Pre-Grant Publication 2020/0219871).
Regarding claim 1, Curatola discloses a semiconductor device comprising:
a buffer layer (Fig. 4a-4c, 120) comprising a first compound semiconductor material [0021], the buffer layer being epitaxial to a substrate (100) (Paragraph [0030-0031]);
field plate layer (220) disposed on a surface of the buffer layer;
a first channel layer disposed over the field plate layer by epitaxially growing a upper layer of buffer layer over the field plate later (Paragraph [0031]), the first channel layer comprising the first compound semiconductor material;
a region comprising a two-dimensional electron gas, the two-dimensional electron gas formed at an interface between the first channel laver and a 
a first back-side field plate (140) that is formed by a region of the field plate layer and is electrically isolated from other regions of the field plate layer.

Curatola does not explicitly disclose the substrate is a crystalline substrate. However Moens discloses a semiconductor device comprising:
A HEMT transistor having a buried layer (108) as a field plate adjacent to a buffer layer (106) wherein the layers of the HEMT can be formed on a crystalline substrate (Paragraph [0031]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the substrate as an crystalline substrate because it will allow the layers grown on the substrate to exhibit the same crystal orientation of the substrate during epitaxially growth.

Regarding claim 10, Curatola further discloses:
the field plate layer comprises an aluminum nitride material or an aluminum gallium nitride material (Paragraph [0030]), and the first backside field plate is formed by a two-dimensional electron gas formed at 

Regarding claim 29, Curatola disclose a semiconductor device comprising:
a channel layer (Fig. 4a-4c, 120/130) comprising a first two-dimensional electron gas; and a back-side field plate (140) disposed between the channel layer and a substrate (100), the back-side field plate comprising a second two-dimensional electron gas, the second two-dimensional electron gas disposed over a smaller area than the first two-dimensional electron gas.

Curatola does not explicitly disclose the substrate is a crystalline substrate. However Moens discloses a semiconductor device comprising:
A HEMT transistor having a buried layer (108) as a field plate adjacent to a buffer layer (106) wherein the layers of the HEMT can be formed on a crystalline substrate (Paragraph [0031]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the substrate as a crystalline substrate because it will allow the layers grown on the substrate to exhibit the same crystal orientation of the substrate during epitaxially growth.

Regarding claim 30, 
the second two-dimensional electron gas is formed at an interface between a gallium nitride layer and a patterned layer of aluminum nitride material or aluminum gallium nitride material (Paragraph [0021 & 0030]).

Regarding claim 32, Curatola further discloses:
a buffer layer (120) comprising a first compound semiconductor material, the buffer layer being epitaxial to the crystalline substrate (Paragraph [0021] & [0030]); and
field plate layer (220) disposed on a surface of the buffer layer; 
wherein the back-side field plate further comprises a field plate region (140) of the field plate layer that is electrically isolated from other regions of the field plate layer; 
the channel layer further comprises: a first channel layer (120; Paragraph [0031]) disposed over the field plate layer, the first channel layer comprising the first compound semiconductor material; and
a second channel layer (130) comprising a second compound semiconductor material in physical contact with the first channel layer.

Regarding claim 33, Curatola further discloses:
the field plate layer is epitaxial to the buffer layer (Paragraph [0030]).

Regarding claim 35, 
the first compound semiconductor is gallium nitride and the second compound semiconductor is aluminum gallium nitride (Paragraph [0021 & 0030]).

Allowable Subject Matter
Claims 31 & 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 31 is considered allowable because none of the prior art either alone or in combination discloses a gate, a source contact, and a field plate contact, wherein the source contact is disposed along a first dimension of the gate, and the field plate contact, is disposed along a second dimension of the gate.
Claim 34 is considered allowable because none of the prior art either alone or in combination the field plate layer comprises a deactivated compound semiconductor material and the field plate region comprises an activated compound semiconductor material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818